Citation Nr: 1209337	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  08-26 962	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1954 to September 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 2007 and February 2008.  Service connection for asbestosis was denied in the former rating decision by the Department of Veterans Affairs (VA) Tiger Team special processing unit at the Regional Office (RO) in Cleveland, Ohio.  This same benefit was denied in the latter rating decision by the Veteran's home VA RO in Oakland, California.

Subsequently, the Veteran perfected his appeal as to the aforementioned denial.  A Travel Board hearing was convened before the undersigned Veterans Law Judge in mid May 2011.  The transcript of this hearing has been associated with the claims file.

Pertinent evidence was submitted by the Veteran's representative later in May 2011.  This evidence was not considered by the RO as of the last adjudication of this matter in an April 2009 supplemental statement of the case.  However, the Veteran's representative waived the right to have it initially reviewed by the agency of original jurisdiction (AOJ), which in this case also is the RO, in an attached memorandum.  Accordingly, the Board has jurisdiction to consider the pertinent evidence in the first instance here.  See 38 C.F.R. § 20.1304(c).

Based on review of the Veteran's claims file and Virtual VA "eFolder," this matter is REMANDED to the AOJ via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The issue of entitlement to service connection for asbestosis unfortunately must be remanded.  Although the Board sincerely regrets the additional delay, adjudication cannot proceed without further development.

Only one theory of entitlement has been asserted by the Veteran.  He contends that he was exposed to asbestos during service.  Specifically, he has indicated that he was stationed aboard an aircraft carrier ship with asbestos in numerous places, including airplanes that he worked around and pipes which he handled on occasion; as well as were near while sleeping, eating, and recreating.  He also has indicated that his barracks was above and open to an aircraft hangar when he was stationed on a base.

Service connection "basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service . . . or if preexisting such service, was aggravated therein."  38 C.F.R. § 3.303(a) (2011); see also 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011).

To establish direct service connection, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.

Direct service connection also may be established if the evidence of record reveals a current disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  Barr, 21 Vet. App. at 303; Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 488.

Further, direct service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

There is no specific statutory or regulatory guidance with regard to service connection claims for asbestos-related diseases.  However, administrative protocols for considering asbestos compensation claims are provided in the VA Adjudication Procedure Manual (M21-1MR).  These must be followed.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  

Inhalation of asbestos fibers can produce fibrosis, the most commonly occurring of which is interstitial pulmonary fibrosis or asbestosis, as well as tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system except the prostate.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9.b.  A clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9.e.  

M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 9.h provides that VA must undertake three steps when deciding a service-connection claim based on asbestos exposure.  First, it must be determined whether or not service records demonstrate the Veteran was exposed to asbestos during service.  Second, it must be ensured that development is accomplished to determine whether or not the Veteran was exposed to asbestos either before or after service.  Third, it must be determined whether or not a relationship exists between exposure to asbestos and the claimed disease, keeping in mind latency and exposure factors.  

Major occupations involving exposure to asbestos include mining, milling, working in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, and manufacture and installing of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9.f.  The latency period varies from 10 to 45 or more years between first exposure to asbestos and development of a disease due to asbestos exposure.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9.d.  The exposure may have been direct or indirect, and the extent and duration of it is not a factor.  M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29.a.  

Review of the claims file reveals the following.  Computerized tomography (CT) scanning performed in April 2004 showed parenchymal findings compatible with interstitial fibrosis which in turn was compatible with asbestos-related interstitial fibrosis.  Asbestosis was diagnosed thereafter.  It was determined, consistent with his testimony, that the Veteran was an airman and an airman's apprentice during service.  These specialties were noted to have a "probability minimal exposure" to asbestos based on a VA and Department of Defense memorandum dated May 31, 2002.  No such exposure was documented in the service personnel records, which confirmed service on an aircraft carrier and on a base, or in the service treatment records (although these latter records formally were found to be unavailable, an envelope of them has been associated with the claims file).  The Veteran did not respond to a request for information concerning the type of work he did before and after service as well as his exposure to other things (cigarettes, chemicals) before and after active duty service.  However, he submitted an August 2007 letter from attorney D.D. indicating that it was anticipated his civil asbestos lawsuit would be settled without a court trial.  This information is relevant as to whether the Veteran has obtained compensation for post-service exposure to asbestos.  The Veteran additionally testified that he worked in a factory building trucks, to include insulation work, carpentry, and installing brakes, post-service.  Dr. V.S., a private physician, opined in May 2011 that the Veteran's asbestosis is at least as likely as not "a result of exposure during his time in military service."  This opinion is of limited probative value, however, because it is not accompanied by a rationale, including a discussion of why the Veteran's asbestosis is due to military service rather that the apparent significant post-service exposure.   

Given the above, the Board finds that some of the applicable administrative protocols have been met but some have not been met yet.  A clinical diagnosis of asbestosis is of record.  It has been found that the probability the Veteran was exposed to asbestos during service is minimal.  Yet the memorandum upon which this conclusion is based is not of record.  There further is no indication what, if any other efforts, were or could be undertaken regarding potential in-service asbestos exposure.  Post-service asbestos exposure is strongly suggested by D.D.'s August 2007 letter.  No attempts were made to obtain the Veteran's records from D.D., however.  Other than the initial request, no further requests to the Veteran for pertinent information concerning before and after service were made.  Latency and exposure factors as they relate to a potential relationship between in-service asbestos exposure and asbestosis finally have not been discussed.  In this regard, it is noted that the Veteran's testimony and Dr. V.S.'s opinion have not been of record for long.

VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).  This duty includes making reasonable efforts to procure pertinent records.  38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159(c)(1), (c)(2), (c)(3) (2011).  It also includes providing a medical examination and/or obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Fulfillment of the duty to assist here requires that the aforementioned deficiencies in satisfying the applicable administrative protocols be rectified through such records development, provision/obtaining a medical examination and/or opinion if necessary, and any other proper action.  This requires a remand.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to procure a copy of the May 31, 2002, VA and Department of Defense memorandum.  

2.  Attempt to obtain any records and information concerning any award or compensation the Veteran may have obtained regarding post-service asbestos exposure and resulting asbestosis or other asbestos related lung disorders.  In this regard, contact the Veteran in writing and request that he submit information regarding before and after service.  This shall include specific information about the type of work he did before and after service as well as his exposure to other things (cigarettes, chemicals) before and active service.  The AOJ shall also request for his records of settlement or litigation outcomes for post-service asbestos exposure and resulting asbestosis or other asbestos related lung disorders, from attorney D.D. or, in the alternative, authorize their release to VA so they can be obtained on his behalf.

3.  Following completion of the above, review the claims file and undertake any additional development indicated.  This shall include obtaining and associating with the claims file VA treatment records, if any, regarding the Veteran.  This also shall include obtaining and associating with the claims file, after securing any necessary authorization, additional pertinent records identified by him during the course of this remand.  This may include, if necessary, making arrangements for a VA medical examination and/or medical opinion.

4.  Ensure that all action taken in compliance with the preceding paragraphs is documented in the claims file.  Further, ensure that all documents, records, or other information obtained gets associated with the claims file.

5.  Finally, readjudicate the issue of entitlement to service connection for asbestosis.  This shall include a discussion of latency and exposure factors as well as consideration of Dr. V.S.'s recent opinion and the Veteran's recent testimony.  If the benefit sought is not granted, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the issue the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


